Citation Nr: 1420142	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-06 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which in part denied service connection for bilateral hearing loss and tinnitus.

The Veteran testified before the undersigned Veterans Law Judge in June 2013.  A transcript of this hearing has been associated with the claims file.  

During the pendency of the appeal, the Veteran testified that he saw a doctor who told him he had eye scarring due to a concussion.  The Veteran contends that the only time he ever received a concussion was during service.  The issue of an eye condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran is competent to report having experienced tinnitus since service.




CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, as to the claim of service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-7; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

In this case the Veteran essentially contends that his tinnitus disability had its onset in service, when he was subjected to gunfire, tank, and machinery noises because of his MOS as a Military Policeman.  He also stated in his February 2011 VA Form 9 that he was exposed loud noise while directing traffic in the field and on maneuvers.  The Veteran's DD 214 confirms his military occupational specialty as a Military Policeman, and acoustic trauma is conceded.   

In September 2012, the Veteran reported for a VA compensation and pension examination.  The examiner noted that the Veteran reported military noise exposure from tanks and helicopters during his time as military police officer, and civilian occupational noise exposure while providing factory machine maintenance for 30 years, as well as recreational noise exposure from firearms and occasional use of power tools.  The examiner opined that the Veteran's tinnitus was as likely as not related to his hearing loss, and made no opinion as to whether or not it was related to service. 

In June 2013, the Veteran provided testimony at a video hearing.  He testified that during training at Fort Polk, he completed infiltration courses where he was subjected to rounds going over his head and explosions, which lead to ringing in his ears and having trouble hearing the next day.  He stated that he did not complain or ask questions.  He also stated he always had a slight ringing in his ears after going through a week on the firing range using a 45 pistol.  He also contended that he exposed to tanks firing their shells and that after that he would be deaf for a few moments.  The Veteran also had to sometimes work in the motor pool and experienced loud noises when he serviced vehicles.  The Veteran stated once he went home that his relatives noticed he was asking them to repeat themselves.  He stated this difficulty hearing, and hearing buzzing and ringing noises happened for 40 years, since he left service.  

The first element of service connection is medical evidence of a current disability. The evidence of record includes diagnoses of tinnitus.  See, e.g., the September 2012 VA examination report.  As such, this element is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  As stated above, the Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was a Military Policeman.  The Veteran competently reports that he experienced ringing his ears during service and his exposure to excessive noise in service is conceded as consistent with the circumstances of his service.  

The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.

The Veteran is competent to testify as to observable symptoms such as hearing difficulty and ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the consistency of the testimony and the written statements of the Veteran, the Board finds his assertions of ringing in the ears dating back to service to be credible.  The Veteran's statements here establish continuous symptoms such as to enable a grant of service connection for tinnitus.  

The Board recognizes that in a September 2012 opinion, a VA examiner reported, after reviewing the Veteran's service treatment records and conducting an audiological examination of the Veteran, that the Veteran's tinnitus was related to his hearing loss.  Crucially, this opinion does not reflect that all of the Veteran's lay statements were considered, including his 2013 hearing testimony.  As discussed above, the Board finds that the Veteran is competent to offer lay testimony as to the in-service onset for his tinnitus.  As such, the Board finds that the September 2012 VA examination report is of no probative value in evaluating the Veteran's claim for tinnitus.  Moreover, although tinnitus was not documented in service, the Veteran is competent to report that he experienced tinnitus therein.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus was incurred in service.  38 C.F.R. § 3.102 (2103).

ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Veteran essentially contends that he incurred bilateral hearing loss in service.

First, at his hearing, the Veteran stated he would submit the eye examination that demonstrated he had damage due to concussions in service; however, these records do not appear to be associated with the claims file.  The Veteran has indicated that he may have hearing loss due to these concussions in service.  Therefore, the Board finds that VA is required to request these records.  See 38 U.S.C.A. § 5103A(b) (West 2002). 

The Veteran also stated that he first received hearing aids from the VA four or five years ago, however, these VA medical records do not appear in the claims file. 
Thus, it appears that there are potentially relevant outstanding VA records.  

Finally, on review of the claims file, the Board finds that the September 2012 VA examiner did not consider the Veteran's lay statements from his June 2013 hearing regarding his in-service acoustic trauma, or his audiograms from Caterpillar.  Therefore, the Board finds that another opinion is necessary to determine the etiology of the Veteran's hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The examiner also appears to have used lack of a hearing disability finding during the in-service testing, including normal separation results, as indication that there is no nexus.  However, as Hensley v. Brown demonstrates, even where there is no evidence of the veteran's hearing disability until many years after separation from service, "[I]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of 38 U.S.C. § 1110 would be satisfied [for the basis of determining a disability]." (citing Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App 155 (1993).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including his records from his doctor stating he has eye damage due to concussions.  Based on his response, attempt to procure copies of all private records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain these records VA is unable to secure them, it must notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond. 

2.  Obtain any outstanding VA treatment records.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss.  The claims folder and this Remand must be provided to and reviewed by the examiner and the examination must reflect that such a review was undertaken.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss is etiologically related to service.

In doing so, the examiner's attention is invited to:

a.  The Veteran's lay statements during his June 2013 hearing.  

b. The Veteran's audiogram results from service entry and separation; as well as the results from the Caterpillar audiograms from November 1967 and March 1971, 
and the implications of any threshold shifts between the different examinations.  

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

4.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


